hSAUNDERS, Judge,
dissenting.
In my view the actions of the Defendant in discontinuing the Plaintiffs indemnity benefits were arbitrary and capricious. The plaintiff had undergone treatment from three prior physicians who reported some level of injury that could possibly be improved with cervical or lumbar surgery and had undergone diagnostic tests indicating a possible disk herniation. Moreover, subsequent examinations by additional physicians also resulted in a recommendation for surgery. In light of this arbitrary and capricious behavior by the defendant I would affirm the workers’ compensation judge’s imposition of $5,000.00 in attorney’s fees under the provisions of La.R.S. 1201.2. Accordingly I respectfully dissent.